DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “likely to impact” in claims 6-7, 13-14 and 20 is a relative term which renders the claim indefinite. The term “likely to impact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specification did not disclose the limitations of the terms. Claims 6-7, 13-14 and 20 are dependent claims. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 18 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderten et al. USP 4,164172 (hereinafter “Anderten”).

As to claim 1, Anderten teaches a computer-implemented method (abstract “Method and apparatus for controlling” and FIG. 1) comprising: obtaining data representing (i) a status of a return vent of a climate control system (col. 2 lines 20-27 “close a return air damper to prevent return air from flowing into the inlet duct” obtaining return vent data), and (ii) a pressure level within a room (col. 2 lines 15-20 “air in the space being ventilated is sensed or measured by a fuel cell whose electrical power output is a function of the partial pressure of the oxygen of the air surrounding the fuel cell” and FIG. 1 obtaining pressure level data in a space that is room); determining for the climate control system to perform an operation based on the status of the return vent and the pressure level within the room (col. 2 lines 15-37 “motor control circuit of a damper motor to open an outside air damper to permit outside air to flow into an inlet air duct of the ventilating system, to close a return air damper to prevent return air from flowing into the inlet duct and to open an exit air damper to exhaust the return air from the space being ventilated to the atmosphere when the oxygen content of the air in the space being controlled falls below a predetermined value” when pressure level change its operate damper to keep the pressure and temperature of the space in a predetermined level); and providing, to the climate control system, an instruction to perform the operation (col 2 lines 16-36 “controls the damper motor to close the outside air damper and exit air damper and to open the return air damper so that no outside air is admitted through the outside air damper” sending the command to operate the damper).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-7, 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderten et al. USP 4,164172 (hereinafter “Anderten”) in view of Miller USPGPUB 2015/0075373 (hereinafter “Miller”).


 (col. 2 lines 20-26 “close a return air damper”).
Anderten does not explicitly teach (ii) a pressure level detected at the return vent.
However, Miller teaches (ii) a pressure level detected at the return vent (paragraph 0047 “pressure control mechanism 129 includes a pressure sensor 130, which is configured to measure the pressure of the air received from the supply duct inlet”).
Anderten and Miller are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to HVAC management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by Anderten, and incorporating pressure level detected at the return vent, as taught by Miller.
One of ordinary skill in the art would have been motivated to improve health care and lost productivity at work. For instance, the EPA has an exhaustive list of the consequences of poor indoor air quality. As such, it is desirable to provide solutions to indoor air quality, as suggested by Miller (paragraph 0002).



As to claim 3, Anderten and Miller teaches all the limitations of the base claims as outlined above.
(paragraph 0057 “maintain positive room pressure for room ventilation” to maintain positive pressure it’s obvious to find the temperature difference between duct and room and system measure and comparing pressure to maintain positive pressure and paragraph 0004, 0036).

As to claim 4, Anderten teaches wherein the status of the return vent indicates (i) that the return vent is open (FIG. 1 shows that the vent is open and col. 3 lines 22-35 “Outside air, designated OA, from the atmosphere is permitted to flow into inlet duct 12 through air intake vent 16 if outside air damper 18 is open”) but Anderten does not explicitly teach (ii) a pressure level detected at the return vent.
However, Miller teaches (ii) a pressure level detected at the return vent (paragraph 0047 “measure the pressure of the air received from the supply duct inlet 104” and claim 31).

As to claim 5, the combination of Anderten and Miller teaches all the limitations of the base claims as outlined above.
Miller further teaches wherein determining for the climate control system to perform the operation comprises determining that the pressure level detected at the return vent is greater than the pressure level within the room (paragraph 0047-0051  “controller 132 is configured to activate the fan at a high speed, while maintaining the 

As to claim 6, the combination of Anderten and Miller teaches all the limitations of the base claims as outlined above.
Miller further teaches further comprising: obtaining sensor data collected by one or more sensors associated with the climate control system (paragraph 0086 “pressure sensors” and 0087 “temperature sensors to warn or even shut down the system, if necessary, to prevent damage to the system. These sensors can be installed as accessories at any time, as well. Supply duct pressure”); determining, based on the sensor data collected by the one or more sensors associated with the climate control system (paragraph 0113 and 0120-0122 “air sensors are used, which include humidity sensors and air pollution sensors. In some embodiments, when humidity sensors are used, and a significant disparity in humidity is measured between the outside air and the supply duct air, air from the 2 sources can be blended to achieve a desired temperature and humidity level. For instance, the second damper system 1802 may use cool humid air from the outside and blend it with drier indoor supply duct air” and paragraph 0056-0064), whether the reduction in air flow pressure within one or more air ducts of the 

As to claim 7, the combination of Anderten and Miller teaches all the limitations of the base claims as outlined above.
Miller further teaches wherein: the sensor data indicates (i) a set point temperature associated with a thermostat (paragraph 0084 “thermostat is set at 72 degrees Fahrenheit in the summer, the upstairs zone has 3 bedrooms”), and (ii) a measured temperature in the room as indicated by the thermostat (paragraph 0099 “display screen 1104, which provides various communications/user messages 1106 to the user such as the current temperature of the room”); determining whether the reduction in air flow pressure within one or more air ducts of the climate control system that are associated with the room is likely to impact a current temperature regulation procedure of the climate control system comprises determining that the set point temperature exceeds the measured temperature in the room (paragraph 0109-0116 “if room air set point temperature is 72 degrees Fahrenheit and the room is currently at 78 degrees Fahrenheit, if outside/outdoors air is less than 78 degrees, for example 65 

As to claims 8-14 is related to claims 1-7 with similar limitations also rejected by same rational. 
	As to claims 15-20, is related claims 1-6 with similar limitations also rejected by same rational.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
Kates USPGPUB 2009/0065595 teaches an Electronically-Controlled Register Vent (ECRV) that can be easily installed by a homeowner or general handyman is disclosed. The ECRV can be used to convert a non-zoned HVAC system into a zoned system. The ECRV can also be used in connection with a conventional zoned HVAC system to provide additional control and additional zones not provided by the conventional zoned HVAC system. In one embodiment, the ECRV is configured have a size and form-factor that conforms to a standard manually-controlled register vent.
Stanimirovic USPGPUB 2008/0161976 teaches method and apparatus pertains namely to the HVAC (Heating, Ventilating, and Air Conditioning) industry, though its many functions extend into any and all forms of air-fluid movement, metering, distribution, and containment. Essentially, the scope of operation of the method and apparatus encompasses all forms of scientific and engineering measurement dealing with fluid dynamics, fluid statics, fluid mechanics, thermal dynamics, and mechanical engineering as they pertain to precise, articulated control of air-fluid distribution and delivery. The described method and apparatus offers complete, comprehensive, and correct utilization of air-fluid movers and terminal devices under unique sensor logic control, from initial lab testing stages through to equipment cataloguing, selection, design and construction of any and all air-fluid distribution systems in entirety.
Daniels et al. USPGPUB 2007/0072541 teaches a passive ventilation control system and method. The system includes passive vents throughout a building. The vents may be arranged in multiple sets, with each set being substantially vertically aligned through multiple 
Kettler USPGPUB 2006/0183419 teaches a mixing chamber for an air handling unit having a first inlet, second inlet and an outlet. The first inlet receives a first air stream. The second inlet to receives a second air stream. The outlet discharges a mixed airflow. The first inlet includes a first damper having an opposed blade configuration for controlling the flow of the first air stream and the second inlet includes a second damper having an opposed blade configuration for controlling the flow of the second air stream. The mixing chamber also includes a control arrangement to control operation of the first and second damper. The control arrangement is configured to independently open and close each of the first and second dampers to regulate airflow into the mixing chamber.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119